DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 03/12/2021 has been considered by the Examiner and made of record in the application file.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1, 3, 10, 14, 15, 23 and 27-36, the claim elements:
“input unit is configured to provide”
“processing unit is configured to determine”
“output unit is configured to output”
“input unit is configured to receive”
“processing unit is configured to identify”
“input unit is configured to enable”
“processing unit is configured to implement”
“processing  unit is configured to select”
“output unit is configured to present”
“visual display unit is configured to display”
“fly infestation treatment application unit is configured to apply”

are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because they use non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3, 10, 14, 15, 23 and 27-36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
paragraph 73: “a computer program element for controlling an apparatus according as described above and/or a device as described above and/or a system as described above, which when executed by a processor is configured to carry out the method as described above.”
paragraph 251: “A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method according to one of the preceding embodiments.”

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10-22, 25 and 27-36 are rejected under 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind including an observation, evaluation, judgment and opinion).  

claim 1, except for the generic components input/output unit and processing unit, the limitation “determine a number of flies in the image data of the at least a part of at least one bovine animal” is a concept performed in the human mind including an evaluation; “determine information relating to fly infestation…comprising utilization of the determined number of flies” is a concept performed in the human mind including an evaluation; “indication relation to a treatment for fly infestation” is a concept performed in the human mind including an evaluation and/or judgment. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 are recited at a high-level of generality (i.e., input/output unit and processing unit) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the input/output unit and processing unit are no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Independent claims 27, 32 and 36 are rejected for similar reasons.

Claim 2 recites generic computer components (the input unit is configured to provide the processing unit the at least one image data (claim 1) where the image data … comprises other image data…).  The image data is not integrated into a practical application.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.

In claim 3 (except for the generic component processing unit), the limitation “identify at least one particular type of fly in the image data” is a concept performed in the human mind including an evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes, except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

In claims 10, 12-22, 25, 29-31, 33, except for the generic components, the limitations “receive from a user a validation of the indication relating to a treatment for fly infestation” and “wherein the subsequent training comprises utilization of the validation” is a concept performed in the human mind including an evaluation; “identify at least one chemical product useable for treatment for fly infestation” is a concept performed in the human mind including evaluation and/or judgment; providing “a statistical analysis of the number of flies” is a concept performed in the human mind including evaluation and/or judgement; “present to a user” is a concept 

For claims 11, 28, and 34-35, the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.

Claims 4-9, 23-24 and 26, in particular the implementation of an image processing algorithm or segmentation algorithm to analyze the image data integrates the practical application and therefore it is NOT rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fobi (US 2018/0000575 A1) in view of Wellman (US 2,639,259).

Consider claim 1, Fobi discloses an apparatus for fly management, comprising:  (abstract; livestock parasite amelioration)
an input unit; (sensors 62 including cameras)
a processing unit; and (figure 2; processors 74 and 84 and circuitry around them)
an output unit; (display 86)
wherein, the input unit is configured to provide the processing unit with at least one image of an agricultural environment, wherein the agricultural environment contains a plurality of bovine animals; (paragraph 12: cow; paragraph 16; high definition visual images)
wherein, the at least one image comprises image data of at least a part of at least one bovine animal of the plurality of bovine animals; (paragraph 16; high definition visual images of cattle)
wherein, the processing unit is configured to determine a (figure 2; step 115 involves the detection of parasites by the UAV by obtaining visual images)
wherein, the processing unit is configured to determine information relating to fly infestation of the plurality of bovine animals (paragraphs 16-18; The risk management techniques determine the level of infestation.  Further, a neural network can identify parasites based on body shape and color), 
wherein, the output unit is configured to output an indication relating to a treatment for fly infestation of the plurality of bovine animals based on the determined information relating to (paragraph 16; Based on said assessment, the UAV takes amelioration action such as alerting the owner about the current state of the animal for further medication or attention, introducing medication to the animal , and/or applying topical treatment(s) that benefit the animal or address the parasite.)
Although Fobi discloses obtaining physical characteristics of the parasites from the image data (see at least paragraphs 16-18), Fobi fails to specifically disclose determining a number of flies of the at least a part of at least one bovine animal or explicitly disclose a determination of the number of flies.
In related art, Wellman discloses determining a number of flies of the at least a part of at least one bovine animal and a determination of the number of flies.  (see at least col 4, lines 35-43 and 67-71; In one series, one side of each of a number of cows (the “half cow test”) was sprayed and the other side was unsprayed.  Every two hours, for six hours, counts were taken of the number of flies on the treated and untreated sides.  In another example, counts were taken the following day and succeeding days throughout the test, beginning at 8:00 or 9:00 a. m. fly counts were made every other hour until 5:00 p.m.  Also see tables 1 and 2 which disclosed “Total No. of flies counted” in column 4 of each table.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wellman into Fobi to effectively count the number of flies on a cow to determine how to effectively protect the cow against insects.  

Consider claim 2, Fobi, as modified by Wellman, discloses the claimed invention wherein the image data of at least a part of at least one bovine animal comprises image data other than image data of a bovine animal that is contiguous to the bovine animal.  (paragraph 16)

Consider claim 3, Fobi, as modified by Wellman, discloses the claimed invention wherein the processing unit is configured to identify at least one particular type of fly in the image data of the at least a part of at least one bovine animal, and wherein the determined number of flies in the image data of the at least a part of at least one bovine animal is a number of flies in the image data of the at least a part of at least one bovine animal that are the at least one particular type of fly.  (paragraph 18; identify parasites; also see col. 4, lines 35-71 of Wellman)

Consider claim 4, Fobi, as modified by Wellman, discloses the claimed invention wherein determination of the number of flies in the image comprises implementation of an image processing algorithm to analyze the image data of the at least a part of at least one bovine animal.  (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

Consider claim 5, Fobi, as modified by Wellman, discloses the claimed invention wherein the image processing algorithm comprises a machine learning algorithm.  (paragraphs 13, 18; artificial neural networks)

Consider claim 6, Fobi, as modified by Wellman, discloses the claimed invention wherein the machine learning algorithm is a neural network. (paragraphs 13, 18; artificial neural networks)

claim 7, Fobi, as modified by Wellman, discloses the claimed invention wherein the machine learning algorithm is a trained machine learning algorithm, wherein the machine learning training comprises utilization of ground truth data and associated imagery. (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

Consider claim 8, Fobi, as modified by Wellman, discloses the claimed invention wherein subsequent training of the machine learning algorithm comprises utilization of the image data of the at least a part of at least one bovine animal. (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

Consider claim 9, Fobi, as modified by Wellman, discloses the claimed invention wherein the subsequent training comprises utilization of the determined number of flies. (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

Consider claim 10, Fobi, as modified by Wellman, discloses the claimed invention wherein the input unit is configured to receive from a user a validation of the indication relating to a treatment for fly infestation of the plurality of bovine animals, and wherein the subsequent training comprises utilization of the validation.  (paragraph 16; alerting the owner regarding treatment)

Consider claim 11, Fobi, as modified by Wellman, discloses the claimed invention wherein a pixel in the image data of the at least a part of at least one bovine animal projected back to the at least part of the at least one bovine animal is less than or equal to 2 mm.  (paragraph 16; high-definition visual images)

Consider claim 12, Fobi, as modified by Wellman, discloses the claimed invention wherein the indication relating to the treatment for fly infestation of the plurality of bovine animals comprises an indication of a defined infestation level of a plurality of possible infestation levels.  (paragraph 14; degree of infestation)

Consider claim 13, Fobi, as modified by Wellman, discloses the claimed invention wherein the indication relating to the treatment for fly infestation of the plurality of bovine animals comprises a message that the plurality of bovine animals need to be treated for fly infestation.  (paragraph 16)

Consider claim 14, Fobi, as modified by Wellman, discloses the claimed invention wherein the processing unit is configured to identify at least one chemical product useable for treatment for fly infestation, and wherein the indication relating to the treatment for fly infestation of the plurality of bovine animals comprises a message relating to the at least one chemical product useable for treatment for fly infestation.  (paragraph 16; applying topical treatment)

Consider claim 15, Fobi, as modified by Wellman, discloses the claimed invention wherein the input unit is configured to enable a user to input information relating to at least one previous chemical product used for treatment of fly infestation in the agricultural environment, and wherein identification of the at least one chemical product useable for treatment for fly infestation comprises utilization of the information relating to at least one previous chemical product used for treatment of fly infestation in the agricultural environment. (paragraph 16; applying topical treatment)

Consider claim 16, Fobi, as modified by Wellman, discloses the claimed invention wherein the indication relating to the treatment for fly infestation of the plurality of bovine animals comprises a message that the plurality of bovine (paragraph 16; alerting owner/vet)

Consider claim 17, Fobi, as modified by Wellman, discloses the claimed invention wherein determination of the information relating to fly infestation of the plurality of bovine animals comprises utilization of a threshold number of flies.  (paragraph 18; risk factors)

Consider claim 18, Fobi, as modified by Wellman, discloses the claimed invention wherein the at least one image comprises a plurality of images, wherein the at least one part of the at least one bovine animal comprises a plurality of parts of the at least one bovine animal, and wherein each image of the plurality of images is associated with a different part of the plurality of parts, wherein the determined number of flies in the image data of the at least a part of at least one bovine animal comprises a number of flies in each image of the plurality of images.  (paragraph 18; images of leg or tail)

Consider claim 19, Fobi, as modified by Wellman, discloses the claimed invention wherein the determination of information relating to fly infestation of the plurality of bovine animals comprises a statistical analysis of the number of flies in each image of the plurality of images.  (figure 2; step 130; data assessment)

Consider claim 20, Fobi, as modified by Wellman, discloses the claimed invention wherein the at least one bovine animal comprises at least two bovine animals, and wherein a first part of the plurality of parts is associated with a first bovine animal of the at least one bovine animal and a second part of the plurality of parts is associated with a second bovine animal of the at least one bovine animal.  (paragraphs 16-18)

Consider claim 21, Fobi, as modified by Wellman, discloses the claimed invention wherein each part of the plurality of parts is associated  (paragraphs 16-18)

Consider claim 22, Fobi, as modified by Wellman, discloses the claimed invention wherein at least one first image of the plurality of images was acquired on a different day to at least one second image of the plurality of images.  (paragraph 17: location, time; paragraph 22: track and monitored over time)

Consider claim 23, Fobi, as modified by Wellman, discloses the claimed invention wherein the processing unit is configured to implement a segmentation algorithm to analyse the at least one image to determine the image data of the at least a part of at least one bovine animal. (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

Consider claim 24, Fobi, as modified by Wellman, discloses the claimed invention wherein the segmentation algorithm is configured to determine at least one area of the at least one image that has image data of an object other than one or more flies and wherein that object is other than the at least one bovine, and wherein determination of the image data of the at least a part of at least one bovine animal comprises a deselection of the at least one area from the at least one image.  (paragraphs 16-18)

Consider claim 25, Fobi, as modified by Wellman, discloses the claimed invention wherein the processing unit is configured to detect the at least one bovine animal, the detection comprising analysis of the at least one image. (figure 2; step 130; data assessment)

Consider claim 26, Fobi, as modified by Wellman, discloses the claimed invention wherein analysis of the at least one image to detect the  (paragraphs 13, 18; neural nets can help identify parasites; artificial neural networks)

For the rejections of claims 27-36, please see the rejections of claims 1-26 above.



Relevant Prior Art Directed to State of Art
Sharony (US 7,853,046 B2) is relevant prior art not applied in the rejection(s) above.  Sharony discloses an imaging method and system for use in automatic monitoring the body condition of an animal.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665